In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, dated May 2, 1963, which dismissed the writ after a hearing and remanded him to the custody of respondent. Order affirmed, without costs. The relator was sentenced to consecutive terms on conviction of the crimes of kidnapping and robbery. Relator contends that the indictments on which he was found guilty charge the commission of a single act or wrong and, hence, under section 1938 of the Penal Law the sentences should have been concurrent. In our opinion, the act alleged in the indictments, on which the relator was convicted, comprise separate and different crimes. Hence, the direction that the sentence imposed for each crime shall be served consecutively was valid (see Penal Law, § 2190, subd. 4). Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.